Citation Nr: 0312851	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June 1945 to August 1946; 
from June 1948 to June 1950, and from August 1956 to November 
1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 decision that 
denied an increase in the noncompensable evaluation then 
assigned for residuals of a tonsillectomy.  A personal 
hearing at the RO was held in August 1999.  (Due to equipment 
malfunction, a transcript of that hearing is not available.)  
A hearing officer's decision in November 1999 assigned an 
increased rating to 10 percent, effective from March 17, 
1999, the date of receipt of the claim for increase.  The 
Board remanded the appeal to the RO for additional 
development in July 2001.  Another hearing at the RO was held 
in September 2001.  

By rating action in October 2000, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for asbestosis.  A notice of 
disagreement was received in April 2001.  At the direction of 
the Board, and a Statement of the Case (SOC) was issued by 
the RO in April 2002.  (The SOC was mailed to the veteran's 
most recent address then of record and was not returned by 
the U.S. Postal Service as undeliverable.)  A VA Form 9 or 
other correspondence which could be accepted as a substantive 
appeal was not received within the appropriate period of time 
prescribed under 38 C.F.R. § 20.302(b).  Accordingly, this 
issue is not in appellate status and cannot be addressed in 
this decision.  

The Board takes note of the June 2003 Written Brief 
Presentation in which the representative suggested that the 
veteran may not have received the SOC.  However, neither the 
veteran nor the local representative have asserted that the 
SOC was not received, and the document was not returned by 
the U.S. Postal Service.  There is a presumption of 
regularity under which it is presumed that government 
officials have properly discharged their official duties.  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 71 L. Ed. 131, 47 S. Ct. 1 (1926); Ashley v. Derwinski, 2 
Vet. App. 307, 308 (1992).  Therefore, VA is presumed to have 
properly discharged its official duty to mail the SOC to the 
veteran.  Furthermore, a copy of the SOC was also sent to the 
representative.  Should the representative wish to pursue 
this matter further, he should offer a cogent argument and 
assert a specific claim.  

By rating action in April 2002, service connection was denied 
for a stomach disorder and defective hearing.  The veteran 
was notified of this decision and did not appeal.  These 
issues are not in appellate status or inextricably 
intertwined with the issue on appeal and cannot be addressed 
in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's status post tonsillectomy is manifested by 
complaints of right side throat pain and problems speaking 
with no objective findings.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a tonsillectomy are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Codes 6599-
6516 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the July 2001 remand, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, eliminates the well-grounded claim requirement 
and provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The veteran was notified of the VCAA by letter dated 
in May 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the April 1999 rating action, the 
May 1999 statement of the case (SOC), the July 2001 Board 
remand, and the December 1999, June 2001, and January 2002 
supplemental statements of the case (SSOC), and an August 
2001 letter have provided the veteran with sufficient 
information regarding the applicable criteria for rating his 
disability, what evidence had been obtained, and why this 
evidence was insufficient to award a rating in excess of 10 
percent for the residuals of a tonsillectomy.  Additionally, 
he was afforded two VA examinations during his appeal for the 
specific purpose of determining the current severity of his 
status post tonsillectomy, and testified at two personal 
hearings at the RO.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
increased rating.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a higher rating, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue for an increased rating.  

Factual Background

By rating action in June 1994, service connection was 
established for residuals of a tonsillectomy, and a 
noncompensable evaluation assigned, effective from April 28, 
1994, the date of receipt claim.  38 C.F.R. § 3.400(b)(2).  
The noncompensable evaluation was in effect when the claim 
for an increased rating was received in March 1999.  

On general VA examination in September 1999, the veteran 
reported that he did not have any problems on the left side 
of his throat but that his family had told him that his voice 
had become hoarse.  The examiner noted that the veteran's 
claims file was not available for review.  An in-depth 
oropharynx examination revealed no abnormalities.  The uvula 
rose to midline, and there were no lesions or areas of 
tenderness in the throat.  His neck was supple and there were 
no bruits heard in the neck.  The impression included status 
post tonsillectomy with subjective hoarseness.  The examiner 
recommended an ENT examination with laryngoscope to evaluate 
the veteran's vocal cords, but noted that he saw no signs of 
pathology in the back of his throat.  

When examined by VA in May 2001, the veteran reported that he 
had problems in his upper throat and some hoarseness since 
the tonsillectomy in service.  He also complained of seasonal 
rhinitis and hay fever associated with his sinus disease.  He 
was placed on Claritin for seasonal hay fever by a local 
physician.  A VA Computerized tomography (CT) scan just prior 
to the examination showed no abnormality in the nose or sinus 
area.  Examination of the nose showed the septum was midline, 
the vestibule was normal, and the turbinates, meatus, 
internal nasal mucosa, and flow of the nose were normal.  
Oropharynx showed no evidence of any residual tissue or 
abnormality from the tonsillectomy.  Fiberscopic examination 
of the larynx and hypopharynx showed all areas to be 
completely normal without lesions.  There was some thickened 
mucous in the area, perhaps secondary to the use of the 
antihistamine.  The impression included no evidence of nose 
or sinus disease, except for historically some possible 
allergic rhinitis on a seasonal basis controlled with 
medication, and no evidence of residual disease or 
abnormality from tonsillectomy or any evidence of laryngeal 
disease or abnormality.  

The evidentiary record also includes voluminous VA outpatient 
and inpatient records for treatment of various maladies on 
numerous occasions from 1998 to 2002.  The records do not 
show any treatment for any problems related to his 
tonsillectomy.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

There is no specific diagnostic code for residuals of a 
tonsillectomy.  As such, the veteran was assigned a 10 
percent evaluation by analogous rating to chronic laryngitis, 
under Diagnostic Code (DC) 6516.  Under that code a 30 
percent evaluation is assigned when there is hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 10 
percent evaluation is assigned when there is hoarseness, with 
inflammation or cords or mucous membrane.  

In the case at hand, the Board is aware that the veteran has 
complained of occasional throat pain and hoarseness.  
However, his lay testimony as to his problems is outweighed 
by the medical evidence that is reflective of the extent of 
pathology associated with the service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  That is, the 
only other objective symptomatology shown in this case was 
some thickened mucous in the larynx, which was thought to be 
secondary to his use of antihistamine.  There is no 
indication of thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes, as required 
for a higher rating under the applicable diagnostic criteria 
noted above.  

Overall, the Board finds that the 10 percent evaluation 
currently assigned is appropriate, and the preponderance of 
the evidence is against the claim for an increased 
evaluation.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
tonsillectomy is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

